UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-2280


WILBUR O. BILLY POWERS; HELEN M. BEANE; POWERS PROPERTIES,

                     Plaintiffs - Appellees,

              v.

SETH REAVES,

                     Defendant - Appellant,

              and

JANE DOE,

                     Defendant.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Joseph Dawson, III, District Judge. (4:21-cv-03187-JD)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Seth Reaves, Appellant Pro Se. John Gatling Hofler, III, HOFLER LAW FIRM LLC,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seth Reaves seeks to appeal the district court’s order accepting the magistrate

judge’s recommendation and granting Appellees’ motion to remand for lack of jurisdiction

the eviction action against Reaves to the state court from which it was removed. “[T]he

law as it stands today provides that an order remanding a case to the State court from which

it was removed is not reviewable on appeal or otherwise, except that an order remanding a

case to the State court from which it was removed pursuant to [28 U.S.C. §] 1442 or

[§] 1443 . . . shall be reviewable by appeal or otherwise.” BP P.L.C. v. Mayor & City

Council of Balt., 141 S. Ct. 1532, 1536-37 (2021) (cleaned up).          The district court

remanded the case to state court for lack of federal subject matter jurisdiction, and removal

was not premised on § 1442 or § 1443. We therefore are without jurisdiction to review the

remand order.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2